Case 1:16-cv-02760-RM-MJW Document 224 Filed 06/22/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:16-cv-02760-RM-MJW

  ROCKHILL INSURANCE COMPANY,

         Plaintiff,

  v.

  CFI-GLOBAL FISHERIES MANAGEMENT a/k/a Colorado Fisheries, Inc., and
  HEIRLOOM I, LLC,

        Defendants,
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on the Joint Motion to Approve Settlement Between

  Rockhill and Heirloom (ECF No. 219) and several other motions that are pending in this case.

  The Court grants the joint motion and addresses the other motions in turn. A recitation of the

  history of this case can be found in the Court’s March 2, 2020, Order (ECF No. 190).

         A.      Joint Motion to Approve Settlement

         Following a remand by the United States Court of Appeals for the Tenth Circuit, Rockhill

  Ins. Co. v. CFI-Global Fisheries Mgmt., 782 F. App’x 667 (10th Cir. 2019) (unpublished), the

  Court determined in its March 2, 2020, Order that Defendant Heirloom I, LLC (“Heirloom”) was

  entitled to entry of judgment in its favor because Plaintiff failed to meet its burden of

  establishing that it was not liable for the entire underlying arbitration award. Heirloom and

  Plaintiff continued to dispute Heirloom’s entitlement to pre-judgment interest. In their joint

  motion to approve settlement (ECF No. 219), these parties assert that they have reached a
Case 1:16-cv-02760-RM-MJW Document 224 Filed 06/22/20 USDC Colorado Page 2 of 5




  settlement agreement that resolves that dispute, and they have agreed to settle the matter for

  $1,017,000 and to dismiss their claims against one another. Defendant CFI-Global Fisheries

  Management (“CFI”) has not indicated that it is opposed to the settlement, and the Court sees no

  reason to prevent Plaintiff and Heirloom from resolving the issues between them pursuant to the

  settlement agreement attached to their motion. The motion is granted.

          B.       Motion to Amend Final Judgment

          In light of the settlement agreement, Heirloom’s motion to amend the final judgment

  (ECF No. 194) is now moot.

          C.       Renewed Motion to Set Trial Date

          In the March 2, 2020, Order, the Court also determined CFI could proceed with its claim

  for statutory bad faith against Plaintiff. CFI filed a renewed motion to set a trial date (ECF

  No. 195), which Plaintiff opposed (ECF No. 202). 1 Plaintiff’s first argument, that the final

  amount of damages needed to be established before CFI could proceed with its claim, is now

  moot as there are no longer any pending challenges to the amended final judgment. Plaintiff

  next argues that whether CFI is a “first-party claimant” must be resolved before a trial is held.

  (See id. at 7-9.) However, the Court denied Plaintiff’s for summary judgment on CFI’s statutory

  bad faith claim, and the Tenth Circuit affirmed that part of its order. To the extent Plaintiff seeks

  to raise new arguments that would entitle it to prevail on this claim as a matter of law, it has

  neither obtained nor even sought permission from this Court to do so. Accordingly, the Court

  grants CFI’s motion to set a trial date.



  1
   Because Heirloom will be dismissed from this case, the Court need not consider its arguments in opposition to
  CFI’s motion. (See ECF No. 200.)


                                                          2
Case 1:16-cv-02760-RM-MJW Document 224 Filed 06/22/20 USDC Colorado Page 3 of 5




         D.      Motion to Strike CFI’s Response

         Plaintiff filed a motion to strike CFI’s response to the motion to amend the final

  judgment (ECF No. 201). The Court has already determined that the underlying motion is moot

  and likewise denies the motion to strike as moot.

         E.      Motion for Summary Judgment

         Plaintiff has filed a motion for summary judgment on CFI’s statutory bad faith claim

  (ECF No. 203), and briefing has been stayed on the motion pending Plaintiff’s obtaining leave to

  file a second summary judgment motion (ECF Nos. 212, 213). As discussed below, the Court is

  now granting CFI’s motion to strike this motion.

         F.      Motion to Strike Plaintiff’s Motion for Summary Judgment

         CFI filed a motion to strike Plaintiff’s motion for summary judgment (ECF No. 207),

  arguing that Plaintiff failed to obtain the Court’s permission to file a second summary judgment

  motion in this case. The Court agrees with CFI and hereby strikes Plaintiff’s motion.

         Pursuant to this Court’s Civil Practice Standards, “[a] party may not file multiple motions

  for summary judgment without obtaining permission from the Court. Such permission will be

  given only in exceptional circumstances.” Civ. Practice Standard IV.N.3.a. Plaintiff contends

  that the Court authorized its motion during the September 23, 2019, status conference. But the

  transcript of that conference tells a different story. The Court directed further briefing on the

  allocation issue, stating, “I’m giving them a chance to file a second motion; I’m giving you a

  chance to file a second motion—or first motion. I’m basically asking each side, give me your

  position on this issue; I will decided it; and we’ll move forward from there.” (ECF No. 214-1 at

  13, ll. 3-7.) The referenced issue that was under discussion was the allocation issue—it had



                                                    3
Case 1:16-cv-02760-RM-MJW Document 224 Filed 06/22/20 USDC Colorado Page 4 of 5




  nothing to do with CFI’s statutory bad faith claim. The Court’s comment shortly thereafter

  further clarifies that “I’m not looking for bad faith right now. I’m looking for the allocation

  issue.” (Id. at 14, ll. 5-6.) The Court goes on to state, “And when that gets resolved, we will talk

  about where we are with regard to the other matter.” (Id. at 14, ll. 8-9.) The referenced “other

  matter” was CFI’s statutory bad faith claim. Plaintiff’s attempt to derive permission to file a

  second motion for summary judgment by selectively citing excerpts from the hearing is not well

  taken. Accordingly, the Court grants CFI’s motion to strike Plaintiff’s motion for summary

  judgment.

          G.      Motions for Status Conference

          In light of the settlement agreement between Plaintiff and Heirloom, Heirloom’s pending

  motions for a status conference (ECF Nos. 208, 223) are denied as moot.

          H.      Motion for Final Judgment

          CFI has filed a motion for entry of final judgment on its counterclaims for declaratory

  judgment and breach of contract against Plaintiff (ECF No. 210). Although the motion as been

  fully briefed, the Court defers ruling on it at this time.

          THEREFORE, the Court rules as follows:

          (1)     the joint motion to approve settlement (ECF No. 219) is GRANTED, and Plaintiff

  and Heirloom are directed to comply with the terms of the attached settlement agreement;

          (2)     the motion to amend the final judgment (ECF No. 194) is DENIED AS MOOT;

          (3)     the renewed motion for a trial is GRANTED, and the parties are directed to

  contact Chambers via email (deanne_bader@cod.uscourts.gov) on or before June 29, 2020, to set

  this case for trial on CFI’s statutory bad faith claim;



                                                     4
Case 1:16-cv-02760-RM-MJW Document 224 Filed 06/22/20 USDC Colorado Page 5 of 5




         (4)     the motion to strike CFI’s response (ECF No. 201) is DENIED AS MOOT;

         (5)     Plaintiff’s motion for summary judgment (ECF No. 203) is STRICKEN for

  failure to comply with this Court’s Civil Practice Standards;

         (6)     CFI’s motion to strike Plaintiff’s motion for summary judgment (ECF No. 207) is

  GRANTED; and

         (7)     Heirloom’s motions for a status conference (ECF Nos. 208, 223) are DENIED AS

  MOOT.

         DATED this 22nd day of June, 2020.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                  5
